Name: Commission Regulation (EEC) No 2592/88 of 18 August 1988 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 8 . 88Official Journal of the European CommunitiesNo L 230/36 COMMISSION REGULATION (EEC) No 2592/88 of 18 August 1988 fixing the corrective amount applicable to the refund on cereals furthermore, to take into account the economic aspect of exports and the need to avoid disturbances on the Community market ; Whereas for the products listed in Article 1 (c) of Regula ­ tion (EEC) No 2727/75 account should be taken of the specific criteria laid down in Article 2 (2) of Regulation (EEC) No 1281 /75 ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the corrective amount according to destination ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; Whereas it may be altered in the period between fixings ; Whereas, if the system of corrective amounts is to operate normally, corrective amounts should be calculated on the following basis : in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q, as last amended by Regula ­ tion (EEC) No 1 636/87 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the preceding indent and the aforesaid coefficient ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Having regard to the opinion of the Monetary Committee, Whereas Article 16 (4) of Regulation (EEC) No 2727/75 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation , must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount must be applied to the refund ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1906/87 (*), made possible the fixing of a corrective amount for certain products listed in Article 1 (c) of Regulation (EEC) No 2727/75 ; Whereas Commission Regulation (EEC) No 1281 /75 (6) laid down detailed rules for the advance fixing of export refunds for cereals and certain products processed from cereals ; Whereas, pursuant to that Regulation, when the corrective amount is being fixed, account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and possibilities and conditions for the ,sale of cereals and cereal products on the world market on the other ; whereas the same Regulation provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 16 (4) of Regulation (EEC) No *727/75 which is applicable to export refunds fixed in advance in respect of cereals shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 August 1988 .(') OJ No L 281 , 1 . 11 . 1975, p . 1 .P) OJ No L 197, 26. 7 . 1988 , p . 16 . (3) OJ No L 281 , 1 . 11 . 1975, p . 78 . 0 OJ No L 281 , 1 . 11 . 1975, p . 65 . H OJ No L 182, 3 . 7 . 1987, p . 49 . ( «) OJ No L 131 , 22 . 5 . 1975, p . 15 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (") OJ No L 153, 13 . 6. 1987, p . 1 . No L 230/3719. 8 . 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 230/38 Official Journal of the European Communities 19 . 8 . 88 ANNEX to the Commission Regulation of 18 August 1988 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 6th period 2 0709 90 60 000        0712 90 19 000       1001 10 10 000      I 1001 10 90 000 " 01 0 0 4- 40,00 + 40,00 + 40,00 - 40,00 - 40,00 1001 90 91 000         1001 90 99 000 01 0 0 + 30,00 + 30,00 + 30,00 - 30,00 - 30,00 1002 00 00 000 01 0 0 - 30,00 - 30,00 - 30,00 - 30,00 - 30,00 1003 00 10 000        1003 00 90 000 01 0 0 + 30,00 + 30,00 + 30,00 - 30,00 - 30,00 1004 00 10 000        1004 00 90 000 01 0 - 1,50 - 3,00 - 30,00 - 30,00 - 30,00 - 30,00 1005 10 90 000        _ 1005 90 00 000 01 0 - 30,00 - 30,00 - 30,00 - 30,00 - 30,00 - 30,00 1007 00 90 000        ¢ 1008 20 00 000         1101 00 00 110 01 0 0 + 18,00 + 18,00 + 18,00   1101 00 00 120 01 0 0 + 18,00 + 18,00 + 18,00  '  1101 00 00 130 01 0 . 0 + 18,00 + 18,00 + 18,00   1101 00 00 150 01 0 0 + 18,00 + 18,00 + 18,00   1101 00 00 170 01 0 0 + 18,00 + 18,00 + 18,00   1101 00 00 180 01 0 0 + 18,00 + 18,00 4- 18,00   1101 00 00 190         1101 00 00 900         1102 10 00 100 01 . 0 0 + 18,00 + 18,00 + 18,00   1102 10 00 200 01 0 0 + 18,00 + 18,00 + 18,00   1102 10 00 300 01 0 0 + 18,00 + 18,00 + 1 8,00   1102 10 00 500 01 0 0 + 18,00 + 18,00 + 18,00   v 1102 10 00 900         1103 11 10 100 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10 200 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10 500 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10 900 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 90 100 01 0 0 + 18,00 + 18,00 + 18,00  :  1103 11 90 900    \ \ \| (') For the following destinations : 01 All third countries. N. B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 296/88 (OJ No L 30, 2. 2. 1988).